Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to communication filed on 08/07/2020.  Claims 1-20 were previously pending.  Applicant cancels claims 1-20 via preliminary amendment on 09/03/2020.  Claims 21-40 have been added. Claims 21-40 are currently pending.
Priority
	This instant application claims priority from Application 15/834268 now US Patent 10742757.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Patent 10742757
Instant App 16987679 
1. A system comprising: a mail server providing access to an email account of a user; a social graph monitor configured to: periodically query, over a network, a social graph associated with the user to retrieve at least one social network feed associated with the user, calculate a sentiment score for the social network feed based on parsing the social network feed using a natural language parser, and determine that a transfer condition has occurred if the sentiment score exceeds a pre-defined sentiment score threshold; and 

a condition processor configured to: 
transmit, via the mail server, a password reset request to a network application associated with the transfer condition, intercept an email from the network application, via the mail server, transmitted in response to the password reset request,
forward, via the mail server, the email to a recipient associated with the transfer condition, determine that the recipient has reset a password associated with the network application, and 




10. The method of claim 2, the executing a transfer for each of the transfer rules further comprising: 
transmitting a password reset request to a network application associated with the transfer condition; intercepting an email from the network application transmitted in response to the password reset request; forwarding the email to the recipient user associated with the transfer condition; determining that the recipient user has reset a password associated with the network application; and forwarding, to the recipient user, subsequent emails from the network application.




19. The mail server of claim 12, the logic for executing a transfer for each of the transfer rules further comprising: 



logic for transmitting a password reset request to a network application associated with the transfer condition; 

logic for intercepting an email from the network application transmitted in response to the password reset request; 

logic for forwarding the email to the recipient user associated with the transfer condition; 

logic for determining that the recipient user has reset a password associated with the network application; and logic for forwarding, to the recipient user, 


19. The mail server of claim 12, the logic for executing a transfer for each of the transfer rules further comprising: 



logic for transmitting a password reset request to a network application associated with the transfer condition; 

logic for intercepting an email from the network application transmitted in response to the password reset request; 

logic for forwarding the email to the recipient user associated with the transfer condition; 

logic for determining that the recipient user has reset a password associated with the network application; and logic for forwarding, to the recipient user, subsequent emails from the network application.
















transmitting, by a processor, a password reset request to a network application associated with a transfer condition; 

intercepting, by the processor, an email from the network application transmitted in response to the password reset request; 
forwarding, by the processor, the email to a recipient associated with the transfer condition; determining, by the processor, that the recipient has reset a password associated with the network application; and 



21. (New) A method comprising: 


transmitting, by a processor, a password reset request to a network application associated with a transfer condition; intercepting, by the processor, an email from the network application transmitted in response to the password reset request; forwarding, by the processor, the email to a recipient associated with the transfer condition; determining, by the processor, that the recipient has reset a password associated with the network application; and forwarding, by the processor, subsequent emails from the network application to the recipient.


29. (New) A non-transitory computer-readable storage medium for tangibly storing computer program instructions capable of being executed by a computer processor, the computer program instructions defining the steps of: 
transmitting, by the computer processor, a password reset request to a network application associated with a transfer condition; 
intercepting, by the computer processor, an email from the network application transmitted in response to the password reset request; 
forwarding, by the computer processor, the email to a recipient associated with the transfer condition; 
determining, by the computer processor, that the recipient has reset a password associated with the network application; and forwarding, by the computer .


35. (New) A device comprising: a processor; and a storage medium for tangibly storing thereon program logic for execution by the processor, the stored program logic comprising: 

transmitting a password reset request to a network application associated with a transfer condition; 

intercepting an email from the network application transmitted in response to the password reset request; 

forwarding the email to a recipient associated with the transfer condition; 


determining that the recipient has reset a password associated with the network application; and 
forwarding subsequent emails from the network application to the recipient.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


21-24, 27-32, 34-38 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simon et al. (US Pub 20140337059).
21. With respect to independent claim 21, Simon teaches a method comprising: 
transmitting, by a processor, a password reset request to a network application associated with a transfer condition (see Simon fig.2 and ¶0042-0044 direct communication via electronic means to beneficiary to create temporary password for the beneficiary, thus a password reset in order to transfer account to beneficiary); 
intercepting, by the processor, an email from the network application transmitted in response to the password reset request (see Simon fig.2 and item 235 and ¶0046 beneficiary receives notice from social media company regarding user’s status); 
forwarding, by the processor, the email to a recipient associated with the transfer condition (see Simon fig.2 item 240 and ¶0046 beneficiary electronically receives instructions for login and password reset); 
determining, by the processor, that the recipient has reset a password associated with the network application; and forwarding, by the processor, subsequent emails from the network application to the recipient (see fig.2 item 245 and ¶0046 beneficiary takes over social media account of user, thus password has been reset and recipient beneficiary receives emails).

22. For claim 22, Simon teaches the method of claim 21, the transmitting the password reset request comprising simulating a user action with the network application (see Simon figs.2-3 and ¶0042 electronic communication sent to beneficiary to access the user account).

23. For claim 23, Simon teaches the method of claim 21, the transmitting the password reset request comprising calling an application programming interface (API) method of the network application (see Simon figs.2-3 and ¶0042 electronic communication is sent via webservers and webclients to request change of password to access user account by beneficiary).

24. For claim 24, Simon teaches the method of claim 21, the transmitting the password reset request comprising transmitting a Hypertext Transport Protocol (HTTP) request to an endpoint of the network application (see Simon figs.2-3 and ¶0042 electronic communication sent to beneficiary via web).

27. For claim 27, Simon teaches the method of claim 21, the determining that the recipient has reset the password comprising detecting receipt of a password reset confirmation email sent by the network application (see Simon fig.2 item 245 and ¶0046 access to user’s social media account by beneficiary, thus password set).

28. For claim 28, Simon teaches the method of claim 21, the forwarding the subsequent emails comprising generating a rule associated with the network application and the recipient, the rule causing the processor to forward all future emails from the network application to the recipient (see Simon fig.2 item 245 and ¶0046 access to user’s social media account, thus receiving social media mail of previous user).


30. For claim 30, see the rejection of claim 22. 
31. For claim 31, see the rejection of claim 23. 
32. For claim 32, see the rejection of claim 24. 
34. For claim 34, see the rejection of claim 27.
35. With respect to independent claim 35, please see the rejection of claim 21.
36. For claim 36, see the rejection of claim 22.
37. For claim 37, see the rejection of claim 23.
38. For claim 38, see the rejection of claim 24.
40. For claim 40, see the rejection of claim 27. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 26, 33 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (US Pub 20140337059) and further in view of Patel (US Pub 20130238721).
25. For claim 25, Simon teaches all the limitations of claim 21. Simon is silent to teach the method of claim 21, the intercepting the email from the network application 
	Patel teaches in their Abstract an email organization system for determining email subscriptions of each email by examining the header contents, the sender's address, the subject, the body and comparing each message to other messages to identify patterns.
	Patel teaches applying a set of text-processing rules to a plurality of incoming email messages and filtering the email from the incoming email messages (see Patel fig.2 and ¶0026-0028 types of patterns are duplicate emails which may or may not be subscriptions, and carbon copy or blind copy, and forwards which are determined that are not subscriptions). Thus the emails are filtered according to a set of rules.
	Therefore it would have been obvious at the time of the invention to a person having ordinary skill in the art to which the subject matter pertains to modify the beneficiary messaging system taught by Simon with the filtering of mail based on mail type such as regular mail or subscription mail taught by Patel in order to prevent any important electronic communication to be lost or filtered incorrectly to users may receive important communication promptly. 

26. For claim 26, Simon teaches all the limitations of claim 21.  Simon is silent to explicitly teach the method of claim 21, the intercepting the email from the network application comprising polling an inbox of a user to identify the email.
	Patel teaches in their Abstract an email organization system for determining email subscriptions of each email by examining the header contents, the sender's 
	Patel teaches applying a set of text-processing rules to a plurality of incoming email messages and filtering the email from the incoming email messages (see Patel fig.2 and ¶0026-0028 types of patterns are duplicate emails which may or may not be subscriptions, and carbon copy or blind copy, and forwards which are determined that are not subscriptions). Thus the emails received into user account are checked periodically.
	Therefore it would have been obvious at the time of the invention to a person having ordinary skill in the art to which the subject matter pertains to modify the beneficiary messaging system taught by Simon with the periodically filtering of mail based on mail type such as regular mail or subscription mail taught by Patel in order to prevent any important electronic communication to be lost or filtered incorrectly to users may receive important communication promptly. 

33. For claim 33, see the rejection of claim 25.
39. For claim 39, see the rejection of claim 25. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED AHMED whose telephone number is (571)270-5659. The examiner can normally be reached M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A/
December 3, 2021Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456